IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00016-CR

ROBERT BRANDON GUEVARA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 14-01404-CRF-85


                          MEMORANDUM OPINION


       The jury convicted Robert Brandon Guevara of the offense of aggravated robbery.

The trial court assessed punishment at 27 years confinement. We affirm.

       Guevara’s appointed counsel filed an Anders brief asserting that she has diligently

reviewed the appellate record and that, in her opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Guevara of his right to submit a brief

on his own behalf. Guevara did not file a brief. Counsel's brief evidences a professional
evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

       Counsel's request that she be allowed to withdraw from representation of Guevara

is granted. Additionally, counsel must send Guevara a copy of our decision, notify

Guevara of his right to file a pro se petition for discretionary review, and send this Court

a letter certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                          AL SCOGGINS
                                          Justice




Guevara v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed August 31, 2016
Do not publish
[CRPM]




Guevara v. State                              Page 3